Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
	In response to the Applicant’s claim pertaining to “Tsai is limited to testing solar panels post-production using a testing platform (see Tsai at column 1, lines 52-60). In Tsai, a solar panel is illuminated with an artificial light and thermal images are captured of the illuminated panel for evaluation of surf ace temperature distribution (see Tsai at column 4, lines 21-30). However, nothing in Tsai teaches or suggests to one of ordinary skill in the art how to implement a system for testing solar panel of a solar panel array at a time at which the Sun is below a horizon, as recited in claims 1 and 16. Similar to Tsai, Michini tests solar panel efficiency by employing thermal images of the solar panel during a day (i.e., a time at which the Sun is above the horizon) (see Michini at paragraphs [0061]-[0062], [0065] and [0069]-[0071]). In Michini, an unmanned aerial vehicle (UAV) is configured to identify a day and time to test a solar panel based on a solar irradiance from the Sun satisfying a minimum solar irradiance threshold (see Michini at paragraph [0070]). Thus, Michini makes no teaching or suggestion of a concept of testing solar panel at a time at which the Sun is below is the horizon, and not surprisingly fails to describe a system for solar panel testing, as recited in claims 1 and 16. Therefore, Tsai in view Michini fails to render claims 1 and 16, as well as claims 5-6, 8, 10, 16, and 19-20 respectively depending therefrom, obvious to one of ordinary skill in the art.”, The Examiner respectfully disagrees. 
Tsai et al has a thermal camera, Tsai et al also measures the voltage amplitude from the panel array (Fig 1, Col. 5, Ln 38-41) The I-V curves of Tsai et al are the result of voltage measurement by the signal processor 3 (Fig 1) after the panels are illuminated. The light source can be turned off or on and the voltage measured when the light is off or on. Michini et al teaches using a UAV to measure a panel using thermal images at predetermined different times of day. At these different times, the sun could be above or below the horizon. Michini et al does specifically say the time is only when the sun is above the horizon or only when the sun is below the horizon. One of ordinary skill would fixedly or removably couple the light source of Tsai et al to the UAV of Michini et al take thermal images of a panel without a natural light source. Further, one of ordinary skill would combine the solar panel system of Tsai et al to the solar panel system Michini et al to be able to make voltage and thermal measurements at any predetermined time of day, using natural or artificial light sources. The combination of Michini et al in view of Tsai et al teaches the limitations of the amended claims.

Claim Objections
4.	Claim 22 objected to because of the following informalities:  
Claim 22 in line 1 recites, “22. (New) The system of claim 22, further comprising ...” The Examiner recommends changing the line to read “22. (New) The system of claim 21, further comprising ...” For examination purposes, the Examiner is considering claim 22 to depend on claim 21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 6, 8, 10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US8441276B2) (herein after Tsai et al), and further in view of Michini et al (US2018/0003656A1) (herein after Michini et al).

	In Re Claim 1, Tsai et al teaches, a solar panel testing system (Fig 1, Col. 2, Ln. 58-60 As shown in the drawings, the solar photovoltaic panel test platform of the present invention includes a test section 1 and a signal processing section 3); comprising a light source (Fig 1, Col. 2, Ln. 61 at least one light-emitting unit 12); to provide illumination from the light source (Fig 1, Col. 5, Ln. 33-38 The wavelength of the light emitted from the light-emitting unit 12 ranges from 200 nm to 1200 nm in approximation to sunlight. The light emitting unit 12 can be a Xenon arc light, a UV light or a halogen lamp. The light-emitting unit 12 can be horizontally moved to a lateral side of the frame 11; “the light-emitting unit 12 is considered the light source”); to provide a voltage amplitude (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof); and the voltage amplitude for each solar panel of the solar panel array in the sequence to determine an efficacy of each solar panel of the solar panel array (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof; “the I-V curves is the voltage amplitude”.)
	Tsai et al fails to teach, comprising: a test illumination system; and a location controller configured to generate location data associated with a real-time location of the test illumination system, the test illumination system being configured to move relative to a solar panel array in response to a solar testing protocol; at a defined illumination time to each solar panel of the solar panel array in a sequence; the test illumination system being configured to implement the solar testing protocol in response to a control signal; and a solar panel testing controller configured to correlate the location data of the test illumination system, the defined illumination time; the solar panel testing controller being configured to provide the control 
	In analogous art, Michini et al teaches, comprising: a test illumination system (Fig. 3, Para. [0059] Example UAV 302; Fig. 1, Para. [0019] A UAV can include a primary computer system 100; “the UAV is considered the test illumination system”); and a location controller (Fig. 1, Para. [0019] a primary computer system 100) configured to generate location data associated with a real-time location of the test illumination system (Fig. 1, Para. [0021] For example, the UAV primary computer system 100 may use various sensors to determine the UAV's current geo-spatial position), the test illumination system being configured to move relative to a solar panel array (Fig. 1, Para. [0021] pilot the UAV along a specified flight path and/or to a specified location) in response to a solar testing protocol (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection; “the parameters are considered the solar testing protocol”); at a defined illumination time to each solar panel of the solar panel array in a sequence (Fig. 1, Para. [0028] In particular, inspection module 126 can include computer instructions that, when executed by processor 135, can cause processor 135 to control the UAV to perform solar panel inspection operations); the test illumination system being configured to implement the solar testing protocol in response to a control signal (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows). The flight description module 210 can determine the flight plan accordingly; “the flight plan is considered the control signal”); and a solar panel testing controller (Fig. 2, Para. [0032] FPS 200; “FPS 200 is considered the solar panel testing controller”) configured to correlate the location data of the test illumination system, the defined illumination time. (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.); the solar panel testing controller being configured to provide the control signal to the test illumination system based on a predetermined time corresponding to a time at which a Sun is below a horizon. (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows); “a particular times of day is considered the time which a sun is below the horizon.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al to include the teaching of a test illumination system  configured to move relative to a solar panel array in response to a solar testing protocol at a defined illumination time to each solar panel of the solar panel array in a sequence; a location controller configured to generate location data associated with a real-time location of the test illumination system, and a solar panel testing controller configured to correlate the location data of the test illumination system with the defined illumination time by providing a control signal to the test illumination system to implement the solar testing protocol at a predetermined time corresponding to a time when the Sun is below the horizon taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

In Re Claim 5, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
Michini et al further teaches, the system of claim 1, wherein the test illumination system is an unmanned autonomous vehicle (Fig. 3, Para. [0059] Example UAV 302; Fig. 1, Para. [0019] A UAV can include a primary computer system 100.) 
Tsai et al further teaches, comprising a light source (Fig 1, Col. 2, Ln. 61 at least one light-emitting unit 12.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of a test illumination system is an unmanned autonomous vehicle (UAV) taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

In Re Claim 6, Tsai et al in view of Michini et al teach the limitations of claim 5, which this claim depends on.
Michini et al further teaches, the system of claim 5, wherein the unmanned vehicle is configured to wirelessly transmit the location data to the solar panel testing controller (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS), wherein the solar panel testing controller is configured to transmit a trigger signal to the unmanned vehicle corresponding to a command (Fig. 2, Para. [0033] A user device 212 can be a device including one or more processors and configured to send data to and receive data from one or more UAVs 234A, 234B and 234C); in response to determining that the unmanned vehicle moved to a predetermined location relative to a physical location associated with a given solar panel of the solar panel array (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.)
Tsai et al further teaches, to provide the illumination from the light source (Fig 1, Col. 5. Ln. 33-38 the wavelength of the light emitted from the light-emitting unit 12 ranges from 200 nm to 1200 nm in approximation to sunlight. The light emitting unit 12 can be a Xenon arc light, a UV light or a halogen lamp. The light-emitting unit 12 can be horizontally moved to a lateral side of the frame 11.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of providing an illumination from a light source taught by Tsai et al and include the teaching of a UAV is configured to wirelessly transmit the location data to a solar panel testing controller; a solar panel testing controller configured to transmit a trigger signal to a UAV corresponding to a command, and determining that the UAV moved to a predetermined location relative to a physical location associated with a given solar panel of the solar panel array taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.] 

	In Re Claim 8, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
	Michini et al further teaches, the system of claim 1, wherein the test illumination system is configured to wirelessly transmit to the solar panel testing controller each of a time stamp indicative of an instance in time corresponding to the defined illumination time when the light source illuminated a given solar panel of the solar panel array (Fig. 2, Para. [0045] In particular, the FPS 200 may create a flight plan for automated or partially automated flight of a UAV, taking into consideration of location of a solar panel, a position of the Sun at given time of day; “the sun illuminates the solar panels at a particular time”), and the location data to the solar panel testing controller (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS) in response to moving to a predetermined location relative to a physical location associated with the given solar panel of the solar panel array. (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the light source of Tsai et al in the UAV of Michini et al and include the solar panels of Tsai et al in the solar panels of Michini et al, and include the teaching of a test illumination system that wirelessly transmits a time and the location data to the solar panel testing controller taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

	In Re Claim 10, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
Michini et al further teaches, the system of claim 1, wherein the solar panel testing controller comprises a graphical user interface (GUI) (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212)) Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; The server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is 100 percent efficient if no part of the solar panel failed), wherein the GUI is further configured to provide an indication alarm demonstrating failure of a given solar panel of the solar panel array (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212); Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; The server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is; 90 percent efficient, in case ten percent of solar cells of the solar panel failed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of a solar panel testing controller comprises a graphical user interface (GUI) configured to display the efficacy of a solar panel  taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

	In Re Claim 16, Tsai et al teaches, a solar panel testing system (Fig 1, Col. 2, Ln. 58-60 As shown in the drawings, the solar photovoltaic panel test platform of the present invention includes a test section 1 and a signal processing section 3); comprising a light source (Fig 1, Col. 2, Ln. 61 at least one light-emitting unit 12); and to provide illumination from the light source (Fig 1, Col. 5, Ln. 33-38 The wavelength of the light emitted from the light-emitting unit 12 ranges from 200 nm to 1200 nm in approximation to sunlight. The light emitting unit 12 can be a Xenon arc light, a UV light or a halogen lamp. The light-emitting unit 12 can be horizontally moved to a lateral side of the frame 11; “the light-emitting unit 12 is considered the light source”); to provide a voltage amplitude (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof; “the I-V curves are considered the voltage amplitude”); and the voltage amplitude for each solar panel of the solar panel array in the sequence to determine an efficacy of each solar panel of the solar panel array (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof).
	Tsai et al fails to teach, comprising: an unmanned autonomous vehicle; and a location controller configured to generate location data associated with a real-time location of the unmanned autonomous vehicle, the unmanned autonomous vehicle being configured to move relative to a solar panel array in response to a solar testing protocol initiated by a control signal; at a defined illumination time to each solar panel of the solar panel array in a sequence; and a solar panel testing controller configured to correlate the location data of the unmanned autonomous vehicle, the defined illumination time the solar panel testing controller being configured to provide the control signal to the unmanned autonomous vehicle based on a predetermined time corresponding to a time at which a Sun is below a horizon; a graphical user interface (GUI) configured to display the efficacy of each solar panel in the solar panel array, wherein the GUI is further configured to provide an indication alarm demonstrating failure of a given solar panel of the solar panel array.
	In analogous art, Michini et al teaches, comprising: an unmanned autonomous vehicle (Fig. 3, Para. [0059] Example UAV 302; Fig. 1, Para. [0019] A UAV can include a primary computer system 100); and a location controller configured to generate location data associated with a real-time location of the unmanned autonomous vehicle (Fig. 1, Para. [0021] For example, the UAV primary computer system 100 may use various sensors to determine the UAV's current geo-spatial position); the unmanned autonomous vehicle being configured to move relative to a solar panel array (Fig. 1, Para. [0021] pilot the UAV along a specified flight path and/or to a specified location) in response to a solar testing protocol (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection) initiated by a control signal (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows).); at a defined illumination time to each solar panel of the solar panel array in a sequence (Fig. 1, Para. [0028] In particular, inspection module 126 can include computer instructions that, when executed by processor 135, can cause processor 135 to control the UAV to perform solar panel inspection operations); and a solar panel testing controller (Fig. 2, Para. [0032] FPS 200; “FPS 200 is considered the solar panel testing controller”) configured to correlate the location data of the unmanned autonomous vehicle (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection), the defined illumination time (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection); the solar panel testing controller being configured to provide the control signal to the unmanned autonomous vehicle based on a predetermined time corresponding to a time at which a Sun is below a horizon (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows)); a graphical user interface (GUI) (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212)) configured to display the efficacy of each solar panel in the solar panel array (Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; the server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is 100 percent efficient if no part of the solar panel failed), wherein the GUI is further configured to provide an indication alarm demonstrating failure of a given solar panel of the solar panel array. (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212); Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; the server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is; 90 percent efficient, in case ten percent of solar cells of the solar panel failed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini to include the teaching of an unmanned autonomous vehicle; a location controller configured to generate location data associated with a real-time location of an unmanned autonomous vehicle; an unmanned autonomous vehicle configured to move relative to a solar panel array in response to a solar testing protocol initiated by a control signal; a defined illumination time to each solar panel of the solar panel array in a sequence at a predetermined Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

	In Re Claim 19, Tsai et al in view of Michini et al teach the limitations of claim 16, which this claim depends on.
	Michini et al further teaches, the system of claim 16, wherein the unmanned autonomous vehicle is configured to wirelessly transmit to the solar panel testing controller each of a time stamp indicative of an instance in time corresponding to the defined illumination time when the light source illuminated a given solar panel of the solar panel array and the location data to the solar panel testing controller (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS) in response to moving to a predetermined location relative to a physical location associated with the given solar panel of the solar panel array (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.)
Tsai et al in view of Michini et al to include the teaching of a test illumination system that wirelessly transmits a time and the location data to the solar panel testing controller taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]
	
	In Re Claim 20, Tsai et al in view of Michini et al teach the limitations of claim 16, which this claim depends on.
	Michini et al further teaches, the system of claim 16, wherein the unmanned autonomous vehicle is configured to wirelessly transmit the location data to the solar panel testing controller (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS), wherein the solar panel testing controller is configured to transmit a trigger signal to the unmanned autonomous vehicle corresponding to a command (Fig. 2, Para. [0033] A user device 212 can be a device including one or more processors and configured to send data to and receive data from one or more UAVs 234A, 234B and 234C); in response to determining that the unmanned autonomous vehicle moved to a predetermined location relative to a physical location associated with a given solar panel of the solar panel array (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.)
Tsai et al further teaches, to provide the illumination from the light source (Fig. 1, Col. 5. Ln. 33-38 the wavelength of the light emitted from the light-emitting unit 12 ranges from 200 nm to 1200 nm in approximation to sunlight. The light emitting unit 12 can be a Xenon arc light, a UV light or a halogen lamp. The light-emitting unit 12 can be horizontally moved to a lateral side of the frame 11.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of providing an illumination from a light source taught by Tsai et al and include the teaching of a UAV is configured to wirelessly transmit the location data to a solar panel testing controller; a solar panel testing controller configured to transmit a trigger signal to a UAV corresponding to a command, and determining that the UAV moved to a predetermined location relative to a physical location associated with a given solar panel of the solar panel array taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

	Claims 3, 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Tsai et al in view of Michini et al as applied to claims 1, 5, 6, 8, 10, 16, 19, and 20  above, and further in view of Chung et al (US2020/0083841A1) (herein after Chung et al).

	In Re Claim 3, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
	Michini et al further teaches, the system of claim 1, wherein the solar panel testing controller (Fig. 2, Para. [0032] FPS 200).
	Tsai et al further teaches, to determine the efficacy of each solar panel of the solar panel array (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of determining the efficacy of each solar panel taught by Tsai et al and a solar panel testing controller taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.] 
	Tsai et al in view of Michini et al fail to teach, is configured to compare the voltage amplitude to a predetermined threshold.
	In analogous art, Chung et al teaches, is configured to compare (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels) the voltage amplitude (Fig. 5, Para. [0075] maximum voltage level) to a predetermined threshold (Fig. 5, Para. [0075] minimum voltage level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of comparing a voltage amplitude to a predetermined threshold taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

	In Re Claim 4, Tsai et al in view of Michini et al teach the limitations of claim 3, which 
	Tsai et al in view of Michini et al fail to teach, the system of claim 3, wherein the solar panel testing controller is configured to determine a difference between the voltage amplitude and the predetermined threshold, and to implement an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold.
	In analogous art, Chung et al teaches, the system of claim 3, wherein the solar panel testing controller (Fig. 3, Para. [0071] the data acquisition device 102) is configured to determine a difference between the voltage amplitude (Fig. 5, Para. [0075] maximum voltage level) and the predetermined threshold (Fig. 5, Para. [0075] minimum voltage level), and to implement an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of a solar panel testing controller configured to determine a difference between a voltage amplitude and a predetermined threshold, and to implement an algorithm to estimate a remaining operational life a solar panel  based on the respective difference between a voltage amplitude and a predetermined threshold taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

In Re Claim 7, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
Tsai et al in view of Michini et al fail to teach, the system of claim 1, wherein the solar panel testing controller comprises a memory configured to store data associated with the efficacy and an estimated remaining operational life of each solar panel in the solar panel array based on the voltage amplitude associated with each respective solar panel.
In analogous art, Chung et al teaches, the system of claim 1, wherein the solar panel testing controller comprises a memory (Fig. 3, Para. [0071] a memory 102X) configured to store data (Fig. 3, Para. [0071] The samplers 102S are connected to a multiplexer 102M1 and a memory 102X for storing the detected and sampled measurements) associated with the efficacy and an estimated remaining operational life of each solar panel in the solar panel array based on the voltage amplitude associated with each respective solar panel (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching a solar panel testing controller comprising a memory configured to store data associated with the efficacy and an estimated remaining operational life a solar panel based on a voltage amplitude taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

	In Re Claim 18, Tsai et al in view of Michini et al teach the limitations of claim 16, which this claim depends on.
	Michini et al further teaches, the system of claim 16, wherein the solar panel testing controller (Fig. 2, Para. [0032] FPS 200.)
	Tsai et al further teaches, to determine the efficacy of each solar panel of the solar Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of determining the efficacy of each solar panel taught by Tsai et al and a solar panel testing controller taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]
	Tsai et al in view of Michini et al fail to teach, is configured to compare the voltage amplitude to a predetermined threshold; to determine a difference between the voltage amplitude and the predetermined threshold, and to implement an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold.
	In analogous art, Chung et al teaches, is configured to compare (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels) the voltage amplitude (Fig. 5, Para. [0075] maximum voltage level) to a predetermined threshold (Fig. 5, Para. [0075] minimum voltage level); to determine a difference between the voltage amplitude (Fig. 5, Para. [0075] maximum voltage level) and the predetermined threshold (Fig. 5, Para. [0075] minimum voltage level), and to implement an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of comparing determining a difference between a voltage amplitude and a predetermined threshold, and to implement an algorithm to estimate a remaining operational life a solar panel  based on the respective difference between a voltage amplitude and a predetermined threshold taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array. [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

	Claims 9, and 21 – 24 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Tsai et al in view of Michini et al as applied to claims 1, 5, 6, 8, 10, 16, 19, and 20  above, and further in view of Chen et al (US2017/0366010A1) (herein after Chen et al).

In Re Claim 9, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
Tsai et al in view of Michini et al fail to teach, the system of claim 1, wherein the solar panel array comprises an inverter that corresponds to the solar panel array, the inverter being configured to provide the voltage amplitude in response to the illumination from the light source at the defined illumination time to the solar panel testing controller during the solar testing protocol, and to provide grid voltage to the power grid in response to solar illumination during normal operating conditions.
In analogous art, Chen et al teaches, the system of claim 1, wherein the solar panel array comprises an inverter (Fig. 2, Para. [0025] a DC-to-AC inverter 206; “a DC-to-AC inverter 206 is considered the inverter”), the inverter being configured to provide the voltage amplitude Fig. 2, Para. [0025] a photovoltaic-based generation system includes a PV array 202, an output of which is converted from DC to AC using an inverter system prior to local use; Fig. 2, Para. [0027] Data from the above-described sensors is fed into module 214 which will collect sensor data from, and monitor performance of the photovoltaic array 202), and to provide grid voltage to the power grid in response to solar illumination during normal operating conditions (Fig. 2, Para. [0025] as shown in FIG. 2, and as described above, a photovoltaic-based generation system includes a PV array 202, an output of which is converted from DC to AC using an inverter system prior to local use (see Local AC Load 208) or injection into the grid 210.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include an inverter that corresponds to the solar panel array and configured to provide a voltage amplitude in response to the illumination from the light source at the defined illumination time to the solar panel testing controller during a solar testing protocol, and to provide grid voltage to the power grid in response to solar illumination during normal operating conditions taught by Chen et al for the benefit of measuring the performance of a solar panel array [Chen et al: [0019] These characteristics make it possible to extract more value out of existing photovoltaic system; optimize system performance with respect to local network requirements; minimize the cost of component replacement (by targeting replacement of only those components that are failing); and design more efficient future photovoltaic systems.]

In Re Claim 21, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
	Michini et al further teaches, the system of claim 1, wherein the predetermined time is a first predetermined time (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows); “a particular time of day different from other particular times is considered the first predetermined time.”); at a second predetermined time corresponding to a time at which the Sun is above the horizon. (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows); “a particular time of day different from other particular times is considered the second predetermined time.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the teaching of different predetermine times where the sun is above the horizon or below the horizon taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]
	Tsai et al in view of Michini et al fail to teach, and wherein each solar panel of the solar panel array is configured to generate a grid voltage for a power grid. 
	In analogous art, Chen et al teaches, and wherein each solar panel of the solar panel array is configured to generate a grid voltage for a power grid. (Fig. 2, Para. [0025] as shown in FIG. 2, and as described above, a photovoltaic-based generation system includes a PV array 202, an output of which is converted from DC to AC using an inverter system prior to local use (see Local AC Load 208) or injection into the grid 210; “PV array 202 is considered is considered the solar panel array”; “grid 210 is considered the power grid”.)
Tsai et al in view of Michini et al to a solar panel array and configured to provide a voltage amplitude in response to the illumination from the light source, and to provide grid voltage to a power grid in response to solar illumination during normal operating conditions taught by Chen et al for the benefit of measuring the performance of a solar panel array [Chen et al: [0019] These characteristics make it possible to extract more value out of existing photovoltaic system; optimize system performance with respect to local network requirements; minimize the cost of component replacement (by targeting replacement of only those components that are failing); and design more efficient future photovoltaic systems.]

In Re Claim 22, Tsai et al in view of Michini et al, and further in view of Chen et al teach the limitations of claim 21, which this claim depends on.
	Tsai et al in view of Michini et al fail to teach, the system of claim 22, further comprising an inverter configured to provide the voltage amplitude at the first predetermined time in response to the illumination provided by the light source and configured to provide the grid voltage to the power grid at the second predetermined time in response to a solar illumination from the Sun.
	Chen et al further teaches, the system of claim 22, further comprising an inverter (Fig. 2, Para. [0025] a DC-to-AC inverter 206; “a DC-to-AC inverter 206 is considered the inverter”) configured to provide the voltage amplitude at the first predetermined time in response to the illumination provided by the light source (Fig. 2, Para. [0025] a photovoltaic-based generation system includes a PV array 202, an output of which is converted from DC to AC using an inverter system prior to local use; Fig. 2, Para. [0027] Data from the above-described sensors is fed into module 214 which will collect sensor data from, and monitor performance of the photovoltaic array 202; “AC is considered the voltage amplitude; “the light-emitting unit 12 of Tsai et al is considered the light source”) and configured to provide the grid voltage to the power grid at the second predetermined time in response to a solar illumination from the Sun. (Fig. 2, Para. [0025] as shown in FIG. 2, and as described above, a photovoltaic-based generation system includes a PV array 202, an output of which is converted from DC to AC using an inverter system prior to local use (see Local AC Load 208) or injection into the grid 210.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include an inverter configured to provide a voltage amplitude in response to the illumination from an artificial or natural light source and to provide grid voltage to the power grid in at different predetermined times taught by Chen et al for the benefit of measuring the performance of a solar panel array [Chen et al: [0019] These characteristics make it possible to extract more value out of existing photovoltaic system; optimize system performance with respect to local network requirements; minimize the cost of component replacement (by targeting replacement of only those components that are failing); and design more efficient future photovoltaic systems.]

In Re Claim 23, Tsai et al in view of Michini et al, and further in view of Chen et al teach the limitations of claim 21, which this claim depends on.
	Michini et al further teaches, the system of claim 21, wherein the solar panel array is part of a solar power farm. (Fig. 3, Para. [0060] Solar panel 304 can be a stand-alone panel or a panel of a solar farm; “solar panel 304 is considered part of a solar farm”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al, and further in view of Chen et al to include the teaching of a solar panel array that is part of a solar power farm taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]

In Re Claim 24, Tsai et al in view of Michini et al teach the limitations of claim 1, which this claim depends on.
	Michini et al further teaches, and wherein the solar panel testing controller is configured to: identify the respective solar panel being tested based on the time stamp information and the real-time location of the test illumination system (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS; “the GPS coordinates provide real-time information of the test illumination system(UAV)”); 
	Tsai et al further teaches, and determine the efficacy of the respective solar panel based on the voltage amplitude in response to identifying the respective solar panel. (Fig 1, Col. 5. Ln 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof; “the efficacy of respective panel 4 or panel 5 can be separately determined”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include the solar panel testing controller configured to identify the respective solar panel being tested based on the time stamp information and the real-time location of the test illumination system taught by Michini et al for the benefit of identifying or measuring the performance or state of a solar panel array [Michini et al: [0007] The taught techniques allow for comparisons of solar panel performances over time. The taught techniques can help identify mismatched panels where higher performing modules are impeded by lower performing modules. The taught techniques can help identify overheated connections.]
	Tsai et al in view of Michini et al fail to teach, The system of claim 1, wherein the solar paneling test controller is configured receive time stamp information from an inverter coupled to the solar panel array, the time stamp information being indicative of a time when the inverter provided the voltage amplitude in response to the illumination of a respective solar 
In analogous art, Chen et al teaches, the system of claim 1, wherein the solar paneling test controller is configured receive time stamp information from an inverter coupled to the solar panel array (Fig. 4, Para. [0051] FIG. 4 provides an exemplary local advisory controller 400 for coordinating the present process for monitoring and evaluating the individual subsystems (e.g., photovoltaic and inverter subsystems) of a photovoltaic based generation system; “the inverter system, temperature sensors 302, and inverter monitoring module 304 are considered the inverter”), the time stamp information being indicative of a time when the inverter provided the voltage amplitude in response to the illumination of a respective solar panel by the test illumination system (Figs. 2, 4, Para. [0051] As shown in FIG. 4, the controller 400 includes a local signal processor with memory 402 which collects and stores data from the voltage and current sensors 404 (these are the sensors that collect output voltage (V) and current (I) from the photovoltaic panels 202 for the PV monitoring system (see FIG. 2) and from the DC and/or AC side of the inverter for the inverter monitoring system (see FIG. 3); As shown in FIG. 4, the local signal processor with memory 402 provides time synchronization as required by time stamping the sensor data; “the local memory time stamps the voltage  data when the panel is illuminated”.), the time when the inverter provided the voltage amplitude corresponding to the defined illumination time. (Figs. 2, 4, Para. [0051] As shown in FIG. 4, the controller 400 includes a local signal processor with memory 402 which collects and stores data from the voltage and current sensors 404 (these are the sensors that collect output voltage (V) and current (I) from the photovoltaic panels 202 for the PV monitoring system (see FIG. 2) and from the DC and/or AC side of the inverter for the inverter monitoring system (see FIG. 3); As shown in FIG. 4, the local signal processor with memory 402 provides time synchronization as required by time stamping the sensor data; “the local memory time stamps the voltage  data when the panel is illuminated”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tsai et al in view of Michini et al to include an inverter coupled to a solar panel array and time-stamps a voltage Chen et al for the benefit of measuring the performance of a solar panel array [Chen et al: [0019] These characteristics make it possible to extract more value out of existing photovoltaic system; optimize system performance with respect to local network requirements; minimize the cost of component replacement (by targeting replacement of only those components that are failing); and design more efficient future photovoltaic systems.]

	Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Michini et al in view of Tsai et al as applied to claims 1, 5, 6, 8, 10, 16, 19, and 20  above.

	In Re Claim 11, Michini et al teaches, a method for testing a plurality of solar panels in a solar power farm (Fig. 1, Para. [0004] Methods, systems, and program products of inspecting solar panels using unmanned aerial vehicles (UAVs) are taught; (Fig. 3, Para. [0060] Solar panel 304 can be a stand-alone panel or a panel of a solar farm; “solar panel 304 is considered part of a solar farm”)), the method comprising: initiating a solar testing protocol at a predetermined time (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection); corresponding to a time at which a Sun is below a horizon (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows); “the particular times of day is considered the time which a sun is below the horizon.”); activating an unmanned vehicle; and being configured to move relative to a solar panel array in response to the solar testing protocol (Fig. 1, Para. [0028] In particular, inspection module 126 can include computer instructions that, when executed by processor 135, can cause processor 135 to control the UAV to perform solar panel inspection operations); transmitting location data associated with a real-time location of the unmanned vehicle from the unmanned vehicle (Fig. 1, Para. [0027] The UAV can generate flight data logs by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); The data logs may include a combination of various data, such as time; absolute or relative position, position coordinates ( e.g., GPS coordinates); The data logs may be wirelessly transmitted to the ground control system or to the FPS) to a solar panel testing controller (Fig. 2, Para. [0032] FPS 200); commanding the unmanned vehicle (Fig. 2, Para. [0033] A user device 212 can be a device including one or more processors and configured to send data to and receive data from one or more UAVs 234A, 234B and 234C); at a defined illumination time corresponding to another time at which the Sun is below the horizon (Fig. 2, Para. [0043] optionally, the flight description module 210 can access weather information associated with the received time(s), and determine an optimal time or range of times for the job to be performed. For instance, a UAV that includes particular sensors (e.g., electro-optic sensors) can obtain better real-world information at particular times of day (e.g., at noon on a sunny day can provide better imagery by maximizing image contrast and minimizing the effects of shadows); “the particular times of day is considered the time which a sun is below the horizon”) to each solar panel of the solar panel array in a sequence (Fig. 1, Para. [0028] In particular, inspection module 126 can include computer instructions that, when executed by processor 135, can cause processor 135 to control the UAV to perform solar panel inspection operations); to the solar panel testing controller (Fig. 2, Para. [0032] FPS 200); and correlating the location data of the unmanned vehicle, the defined illumination time; at the solar panel testing controller for each solar panel of the solar panel array in the sequence (Fig. 2, Para. [0036] The flight description module 210 can obtain parameters for inspecting one or more solar panels, including, for example, locations of the one or more solar panels, orientation of the solar panels, configuration of the solar panels, and time and date for the inspection.)
	Michini et al fail to teach, comprising a light source; to provide illumination from the light source; to provide a voltage amplitude; transmitting the voltage amplitude; and the 
	In analogous art, Tsai et al teaches, comprising a light source (Fig 1, Col. 2, Ln. 61 at least one light-emitting unit 12); to provide illumination from the light source (Fig 1, Col. 5, Ln. 33-38 The wavelength of the light emitted from the light-emitting unit 12 ranges from 200 nm to 1200 nm in approximation to sunlight. The light emitting unit 12 can be a Xenon arc light, a UV light or a halogen lamp. The light-emitting unit 12 can be horizontally moved to a lateral side of the frame 11); to provide a voltage amplitude (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof); transmitting the voltage amplitude (Fig 1, Col. 3, Ln. 16-19 In addition, the signal processing section 3 is connected to the first and second solar photovoltaic panels 4, 5 to measure the I-V curve and efficiency of the first and second solar photovoltaic panels 4, 5); and the voltage amplitude (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof); to determine an efficacy of each solar panel of the solar panel array (Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Michini et al to include the teaching of a light source, providing illumination from a light source, to a solar panel in at a particular time of day when the sun is below the horizon, providing a voltage amplitude, and determining an efficacy of each solar panel taught by Tsai et al for the benefit of measuring the performance of a solar panel array [Tsai et al: Col. 1, Ln. 52-53: A primary object of the present invention is to provide a solar photovoltaic panel test platform.]

	In Re Claim 12, Michini et al in view of Tsai et al teach the limitations of claim 11, which this claim depends on.
Tsai et al further teaches, the method of claim 11, further comprising comparing the voltage amplitude to a predetermined threshold to determine the efficacy of each solar panel Fig 1, Col. 5, Ln. 38-41 In this case, sunlight can be directly projected upon the first and second solar photovoltaic panels 4, 5 to measure the I-V curves and efficiency thereof.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Michini et al in view of Tsai et al to include the teaching of comparing a voltage amplitude to a predetermined threshold to determine the efficacy of a solar panel taught by Tsai et al for the benefit of measuring the performance of a solar panel array [Tsai et al: Col. 1, Ln. 52-53: A primary object of the present invention is to provide a solar photovoltaic panel test platform; Col. 1, Ln. 52-60 Accordingly, the efficiency of solar photovoltaic panels can be tested in different illuminations,  angles of incidence and heat dissipation modes.] 

In Re Claim 15, Michini et al in view of Tsai et al teach the limitations of claim 11, which this claim depends on.
Michini et al further teaches, the method of claim 11, further comprising: displaying the efficacy of each solar panel in the solar panel array on a graphical user interface (GUI) (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212); Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; The server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is 100 percent efficient if no part of the solar panel failed); and providing an indication alarm demonstrating failure of a given solar panel of the solar panel array (Fig. 2, Para. [0035] The example FPS 200 includes a flight description module 210 that can generate interactive user interfaces (e.g., HTML or XML content for web pages) for rendering on a user device (e.g., user device 212); Fig. 7, Para. [0094] FIG. 7 is a diagram illustrating example techniques of analyzing panel inspection data using multiple layers of data. A server onboard UAV 302 or in a cloud computing environment can present solar panel inspection data 700 in multiple layers; The server can present energy efficiency layer 716 indicating predicted efficiency of each solar panel. For example, the server can indicate that a solar panel is; 90 percent efficient, in case ten percent of solar cells of the solar panel failed.)

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Michini et al in view of Tsai et al as applied to claims 11, 12, and 15 above, and further in view of  previously mentioned Chung et al.

In Re Claim 13, Michini et al in view of Tsai et al teach the limitations of claim 12, which this claim depends on.
Michini et al in view of Tsai et al fail to teach, the method of claim 12, wherein comparing the voltage amplitude comprises determining a difference between the voltage amplitude and the predetermined threshold, the method further comprising implementing an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold.
In analogous art, Chung et al teaches, the method of claim 12, wherein comparing the voltage amplitude comprises determining a difference (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels) between the voltage amplitude (Fig. 5, Para. [0075] maximum voltage level) and the predetermined threshold (Fig. 5, Para. [0075] minimum voltage level), the method further comprising implementing an algorithm to estimate a remaining operational life of each solar panel in the solar panel array based on the respective difference between the voltage amplitude and the predetermined threshold (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Michini et al in view of Tsai et al to include the teaching of comparing a voltage amplitude comprising determining a difference between the voltage amplitude and a predetermined threshold, the method further comprising implementing an algorithm to estimate remaining operational life of a solar panel in the solar panel array based on the respective difference between a voltage amplitude and a predetermined threshold taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

In Re Claim 14, Michini et al in view of Tsai et al teach the limitations of claim 11, which this claim depends on.
Michini et al in view of Tsai et al fail to teach, the method of claim 11, further comprising storing data associated with the efficacy and an estimated remaining operational life of each solar panel in the solar panel array based on the voltage amplitude associated with each respective solar panel.
In analogous art, Chung et al teaches, the method of claim 11, further comprising storing data associated with the efficacy (Fig. 3, Para. [0071] The samplers 102S are connected to a multiplexer 102M1 and a memory 102X for storing the detected and sampled measurements) and an estimated remaining operational life of each solar panel in the solar panel array based on the voltage amplitude associated with each respective solar panel (Fig. 5, Para. [0075] the minimum and maximum voltages are between the nominal value of short circuit and open circuit voltage, as bounded by the current level of degradation; Fig. 5, Para. [0076] having obtained the detected and sampled signals, it is necessary to process them to determine the state of the PV panels.)
Therefore, it would have been obvious to one of ordinary skill in the art before the Michini et al in view of Tsai et al to include the teaching a storing data associated with the efficacy and an estimated remaining operational life a solar panel based on a voltage amplitude taught by Chung et al for the benefit identifying or measuring the performance or state of a solar panel array [Chung et al: [0005] In accordance with a first aspect of the invention, there is provided a system for determining a state of a photovoltaic panel; communicate the response signals to a control device for analysis and determination  of a state of the photovoltaic panel.]

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GARCIA-GABIN et al (US10207801B2). “A method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV, and includes the steps of: receiving an inspection request for a subset of the solar panels navigating, in a first stage, using radio signals, the UAV to an initial location in a vicinity of a particular solar panel of the subset of solar panels; positioning, in a second stage, the UAV using at least one near field sensor of the UAV; and capturing, using the infrared camera, an image of the particular solar panel.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866